Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 06, 2017

The Court of Appeals hereby passes the following order:

A18A0222. GARY HARRIS v. ROBBIE TUCKER.

      Gary Harris sued Robbie Tucker in magistrate court. Following an adverse
ruling, Harris appealed to superior court, which entered judgment in favor of Tucker.
Harris filed a motion for new trial, which the superior court denied. Harris then filed
this direct appeal. We lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Harris was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Harris’s failure to do so deprives us of jurisdiction over this appeal.
Accordingly, this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/06/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.